SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2008 Commission File Number 0-10683 HYDROMER, INC. (Exact name of registrant as specified in its charter) New Jersey 22-2303576 (State of incorporation) (I.R.S. Employer Identification No.) 35 Industrial Pkwy, Branchburg, New Jersey 08876-3424 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (908) 722-5000 Securities registered pursuant to Section 12 (b) of the Act:None Securities registered pursuant to Section 12 (g) of the Act: Common Stock Without Par Value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange
